Title: From George Washington to Samuel Huntington, 14 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Quarters New Windsor April 14th 1781
                        
                        By advices just received from Col. Brodhead, dated at Fort Pitt the 10th Ulto I am informed there are strong
                            indications from several quarters, that Hostilities will be committed pretty extensively on the frontiers by the Savages,
                            at the Opening of the Campaign—that the Troops under his command are very much distressed for want of Provisions, that
                            they have been at half allowance of meat ever since the 26th of Decr and frequently hath before & since without
                            any, for several days successively—And that, should the Indians be as active & enterprizing as is expected, the
                            Post could not be maintain’d without Magazines of Salted Provisions.
                        In pointing out the Places of deposit for the Supplies of the several States; I had directed 2400 Barrels of
                            flour 1000 Barrels of Salt Meat, or salt equivalent to put up that quantity on the spot, and 7000 Gallons of Spirits, to
                            be deposited by the State of Pennsylavania at Fort Pitt. If no measures have been taken to carry this requisition into
                            execution, I must entreat the attention of Congress to the subject, that the State may be urged to immediate compliance,
                            and that effectual Means may be adopted to releive the present distresses, and avert the calamities, which will be
                            otherwise inevitable.
                        I have been honored with your Excellency’s Letter of the 6th Inst. and am happy to see the tribute of
                            gratitude paid to the gallant efforts of our generous Allies. With the highest respect I have the honor to be Your.
                    